                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

                                        )   CIVIL NO. 19-00152 JAO-RT
TOM ISHIMARU,                           )
                                        )   ORDER GRANTING MOTION TO
             Appellant,                 )   DISMISS APPEAL
                                        )
      vs.                               )
                                        )
KLEVANSKY PIPER, LLP,                   )
                                        )
             Appellee.                  )
                                        )

            ORDER GRANTING MOTION TO DISMISS APPEAL

      Appellee Klevansky Piper, LLP (“Appellee”) seeks to dismiss Appellant

Tom Ishimaru’s (“Appellant”) appeal of the bankruptcy court’s Order Granting

First Interim Fee Application of Klevansky Piper LLP as Special Counsel for

Chapter 7 Trustee Dane S. Field for Compensation for Professional Services

Rendered and for Reimbursement of Actual and Necessary Expenses Incurred

During the Period August 31, 2015 through September 30, 2018, Filed on January

25, 2019 (“Interim Fee Order”). The Court finds this matter suitable for

disposition without a hearing pursuant to Rule 7.2(d) of the Local Rules of Practice

for the U.S. District Court for the District of Hawaii.

      The Court GRANTS the Motion and DISMISSES the appeal for the reasons

articulated below.
                                   DISCUSSION

      Appellee argues that the appeal should be dismissed because Appellant

failed to seek leave to appeal the Interim Fee Order, an interlocutory order.1

Appellant did not file a response to the Motion.

      A party appealing a bankruptcy judge’s interlocutory order must obtain

leave of court. 28 U.S.C. § 158(a)(3); In re Kashani, 190 B.R. 875, 882 (B.A.P.

9th Cir. 1995) (“In order for an interlocutory appeal to be heard, a motion for leave

to appeal must be filed pursuant to Fed.R.Bankr.P. 8001(b) and 8003.”). Appellant

has not sought leave of court to appeal the Interim Fee Order. However, the Court

may treat the timely-filed appeal as a motion for leave to appeal. In re Kashani,

190 B.R. at 882. In determining whether to grant leave, courts look to the

standards set forth in 28 U.S.C. § 1292(b). Id. “Granting leave is appropriate if

the order involves a controlling question of law where there is substantial ground

for difference of opinion and when the appeal is in the interest of judicial economy

because an immediate appeal may materially advance the ultimate termination of

the litigation.” Id. (citations omitted); Couch v. Telescope Inc., 611 F.3d 629, 633

(9th Cir. 2010). The party pursuing an interlocutory appeal bears the burden of



1
 Orders awarding interim fees are interlocutory orders because they “are always
subject to the court’s reexamination and adjustment during the course of the case.”
In re Stewart, 157 B.R. 893, 895 (B.A.P. 9th Cir. 1993) (citations omitted); In re
Roderick Timber Co., 185 B.R. 601, 604 (B.A.P. 9th Cir. 1995).
                                          2
establishing that the foregoing requirements have been met. Couch, 611 F.3d at

633.

       Although the validity of an appeal is not affected by an “appellant’s failure

to take any step other than the timely filing of a notice of appeal,” the district court

may “act as it considers appropriate, including dismissing the appeal.” Fed. R.

Bankr. P. 8003(a)(2).

       Here, Appellant has not addressed, let alone met § 1292(b)’s standards. The

Interim Fee Order does not involve a controlling issue of law, it does not appear

that there are substantial grounds for difference of opinion, and there is no

evidence that an immediate appeal would materially advance the ultimate

termination of the litigation. Because Appellant has failed to establish that leave to

appeal the Interim Fee Order is appropriate, the Court, exercising its discretion,

declines to authorize leave to appeal and GRANTS Appellee’s Motion.

                                   CONCLUSION

       Based on the foregoing, the Court HEREBY GRANTS Appellee’s Motion

to Dismiss Appeal, filed July 1, 2019, and DISMISSES this appeal. Given the

disposition of the Motion, the August 9, 2019 hearing is VACATED.




                                           3
      IT IS SO ORDERED.

      DATED:       Honolulu, Hawai‘i, August 2, 2019.




CIVIL NO. 19-00152 JAO-RT; Ishimaru v. Klevansky Piper, LLC; ORDER GRANTING MOTION TO
DISMISS APPEAL




                                          4
